Citation Nr: 1643980	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  08-37 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to April 1970.  The service connection matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  They were previously before the Board in December 2009 and May 2014, when they were remanded for additional development.  The matters were reassigned to the undersigned and remanded again in March 2015.  The Board also remanded the matters of service connection for asthma and for a disability manifested by syncope; service connection for those disabilities was granted in a December 2015 rating decision by the Appeals Management Center (AMC).  Consequently, those issues are no longer before the Board.  The increased rating matters are before the Board on appeal from a September 2014 rating decision by the AMC.  (The March 2015 Board decision also granted service connection for a skin disability and denied service connection for diabetes mellitus.  Therefore, those matters are no longer on appeal.)  An interim April 2016 rating decision continued the 10 percent rating assigned for tinnitus.

[The Veteran has initiated appeals with respect to several other matters.  (See notice of disagreement (NOD) received in May 2016 regarding the ratings and effective dates assigned for asthma and syncope and entitlement to a total disability rating based on individual unemployability (TDIU)).  The record indicates that the RO is actively pursuing those matters (see June 2016 Decision Review Officer process explanation letter), and they are not before the Board at this time.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



REMAND

Service Connection PTSD and COPD

The Veteran has submitted an April 2006 private medical nexus opinion from R.A.C., M.D., that provided diagnoses of COPD and PTSD.  The records underlying these diagnoses were not submitted.  Those diagnoses are not reflected in the treatment records currently of record.  The record indicates the Veteran receives treatment from a private pneumologist (see April 2016 VA examination).  Records of private treatment for the claimed disabilities are pertinent (and may be critical) evidence in claims of service connection, and must be sought on remand.

(The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence requested in connection with a claim for VA benefits is not received within a year of the request (i.e., by April 2017), the claim will [emphasis added] be considered abandoned.)

Regarding COPD, a November 2015 VA nexus opinion (against the claim) was provided without addressing whether the Veteran has a current diagnosis of such disease.  On April 2016 VA examination, the only pulmonary diagnosis provided was asthma.  An additional VA examination is warranted to clarify, based on review of the (expanded) record and physical examination, whether the Veteran currently has the disability claimed (and if so its likely etiology).

Regarding PTSD, the Veteran has claimed combat experience (see, e.g., October 2010 VA examination report) and reported specific stressors associated with his service in Vietnam.  He has asserted that in 1968 or 1969 he was sent to a firebase at "Son Bee" that was inside a cemetery.  While there, the firebase was attacked and at least 2 Americans were killed.  He was assigned to bury the dead Viet Cong in a mass grave.  The Board acknowledges that the Veteran's personnel records were previously sought from the National Personnel Records Center and that the AOJ previously determined that the claimed stressor was not described in sufficient detail for corroboration.  However, the Veteran was not notified as to what additional information was needed to attempt stressor corroboration, and it is not clear whether all potential sources for the Veteran's personnel folder were searched.  On remand, the Veteran should be notified as to what identifying information is needed for VA to further seek corroboration of the claimed stressor and exhaustive development should be conducted to locate his personnel folder.  Formal findings should be prepared with respected to the claimed combat experience and stressor.  

In addition, the VA examinations of record relied solely on an absence of documented treatment for many years postservice in concluding that the Veteran's psychiatric disabilities are unrelated to service.  These opinions did not address the Veteran's contentions that his psychiatric symptoms began during service (and have continued since), or that he received treatment shortly after discharge.  (See, e.g., April 2006 private nexus opinion.)  Additionally, an October 2015 VA treatment record (noting worry related to physical disabilities) has raised the question whether the Veteran's psychiatric disability is caused or aggravated by his service-connected disabilities.  Therefore, a new examination to clarify, based on review of the (expanded) record, the nature of the Veteran's psychiatric disability and whether it is related to his service or to his service-connected disabilities is necessary.

Hearing Loss

Audiometry on VA audiology treatment in May 2016 reflects that the Veteran's hearing loss has worsened since his last VA examination in June 2014.  A remand for an examination to determine the current severity of the Veteran's hearing loss, to include eliciting his report of functional limitations resulting from his worsened hearing loss is necessary.  

Tinnitus

The Veteran is currently assigned the maximum (10 percent) schedular rating for tinnitus.  In his December 2015 application for TDIU, the Veteran stated that he had to leave work due to the combined effects of several disabilities, including tinnitus.  This suggests that his tinnitus combines with other service-connected disabilities to produce functional impairment not contemplated by the rating schedule.  Consequently, referral to the Director, Compensation to determine whether an extraschedular rating is warranted may be necessary.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for COPD and psychiatric disability (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include treatment from Dr. R.A.C. and from his private pneumologist.  He must be reminded that if he does not submit the authorization forms sought as requested, these claims will be processed under 38 C.F.R. §  3.158  as abandoned.

If the Veteran provides the identifying information and releases sought, the AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received. 

2.  The AOJ should arrange for exhaustive development to secure for the record the Veteran's personnel records.  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

3.  The AOJ should also arrange for exhaustive development to verify the Veteran's alleged stressor event: that in 1968 or 1969 he was sent to a firebase at "Son Bee" (inside a cemetery) that was attacked while he was there, with at least 2 Americans e killed, and that after the attack, he was assigned to bury dead Viet Cong in a mass grave.
 
If the information in the record is insufficient to seek corroborate of a stressor, the Veteran should be notified of the specific information that is needed [to allow for verification] and afforded opportunity to respond/provide the information.  Any finding that verification is not possible (e.g., records could not be located) should specify what exactly cannot be located or verified. 

The AOJ should thereafter make formal findings for the record regarding the Veteran's stressor event, indicating whether or not it is indeed corroborated by credible supporting evidence.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

4.  After the above development is complete, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability/ies.  The Veteran's entire record (to include this remand and the AOJ's formal findings of whether the stressor event is corroborated) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD based on a verified  stressor or fear of hostile action/terrorist activity (if such is found consistent with the circumstances of his service by the AOJ)?  If PTSD is not diagnosed, indicate clearly what criteria for such diagnosis are found lacking. 

(b) Please identify the likely etiology for each acquired psychiatric disability (other than PTSD) diagnosed, specifically, is it at least as likely as not (a 50 % or better probability) that it is related to the Veteran's military service/events therein, or was caused or aggravated by a service-connected disability?  (The examiner is advised that a lack of documented treatment for psychiatric disability prior to 2005 is not fatal to the Veteran's claim.)

The examiner must explain the rationale for all opinions. 

5.  The AOJ should also arrange for the Veteran to be examined by a pulmonologist to determine the existence and likely etiology of his claimed COPD.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each respiratory disability entity found. 

(b) Please identify the likely etiology of each respiratory disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any diagnosed respiratory disability (other than asthma) is related to the Veteran's military service/events therein?  

(c) If no chronic respiratory disability other than asthma is diagnosed, please address the medical evidence of record suggesting that he has COPD, to include the April 2006 private nexus opinion.

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.

6.  The AOJ should also arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the audiometry findings, the examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and also comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with the level of hearing loss objectively shown).

7.  The AOJ should then ask the Veteran to describe how the tinnitus (of itself)  impacts on his functioning, and thereafter, if appropriate prepare the appropriate summary (statement of all factors having a bearing on the issue), and refer the matter of a rating in excess of 10 percent for tinnitus to the Director, Compensation, for a determination as to whether or not an extraschedular rating (in accordance with 38 C.F.R. § 3.321 (b)) is warranted.

8.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received, and readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claims remaining on appeal.  If any issue remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative opportunity to respond.  [If the AOJ determines that 38 C.F.R. § 3.158(a) does not apply to the service connection matters, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

